

THE MOSAIC COMPANY


RESTRICTED STOCK UNIT AWARD AGREEMENT (201[_] Award)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is dated this
____ day of ________, 201[__], from The Mosaic Company, a Delaware corporation
(the “Company”) to _____ (the “Participant”). The “Grant Date” shall be
________, 201[__]. The “Performance Period” shall begin on the Grant Date and
end on the date that is three (3) years after the Grant Date.
1.    Award. The Company hereby grants to Participant an award of _____
restricted stock units (“RSUs”), each RSU representing the right to receive one
share of common stock, par value $.01 per share (the “Common Stock”), of the
Company according to the terms and conditions set forth herein and in The Mosaic
Company 2014 Stock and Incentive Plan (the “Plan”). The RSUs are granted under
Sections 6(c) and (f) of the Plan. A copy of the Plan will be furnished upon
request of Participant.
2.    Vesting; Forfeiture; Early Vesting.
(a)    Except as otherwise provided in this Award Agreement, the RSUs shall vest
in accordance with the following schedule:
On Each of
the Following Dates
 
Number of RSUs
Vested


_________, ____
 
 
 
 
 



(b)    Except as provided in Sections 2(c), (d) and (e), if Participant ceases
to be an employee of the Company or any Affiliate, whether voluntary or
involuntary and whether or not terminated for Cause, prior to vesting of the
RSUs pursuant to Section 2(a) hereof, all of Participant’s rights to all of the
unvested RSUs shall be immediately and irrevocably forfeited.
(c)    Notwithstanding Section 2(b), all of a Participant’s unvested RSU’s shall
vest upon the date any of the following events occurs:
(i)    Participant’s death;
(ii)    Participant is determined to be disabled under the Company’s long term
disability plan; or
(iii)    Participant retires from the Company with at least five years of
service at age sixty (60) or older (or pursuant to early retirement with the
consent of the Committee).
(d)    Notwithstanding Section 2(b) or anything else in this Award Agreement to
the contrary, in the event of a Change in Control (other than a Change in
Control in connection with which the holders of Common Stock receive
consideration consisting solely of shares of common stock that are registered
under Section 12 of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) the Participant’s RSUs shall vest effective as of the date of
the Change in Control, provided that upon a Change in Control specified in
Section 3(a)(iv), the Participant’s RSUs shall vest effective immediately prior
to consummation of the liquidation or dissolutions provided that the liquidation
or dissolution occurs.
(e)     Notwithstanding Section 2(b) or anything else in this Award Agreement to
the contrary, in the event Participant experiences a Qualified CIC Termination
(other than a Change in Control listed in Section 2(d)) the Participant’s RSUs
shall vest as of the date of Participant’s termination of employment.
3.    Certain Definitions.
(a)         “Change in Control” shall mean:
(i)    a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly-created
directorships,
(ii)    50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,
(iii)    the consummation of a merger or consolidation of the Company with or
into another entity, a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the Company’s assets or a
similar business combination (each, a “Business Combination”), in each case
unless, immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the voting power of the then outstanding shares of
Voting Stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one of more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(B) no person, entity or group beneficially owns, directly or indirectly, 50% or
more of the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding Voting Stock (or comparable equity interests) of the surviving or
acquiring entity), or
(iv)    approval by the Company’s stockholders of a definitive agreement or plan
to liquidate or dissolve the Company.


Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the event satisfies the definition of “change in control” under section
409A of the Internal Revenue Code of 1986, as amended, and any regulations,
rules, or guidance thereunder (the “Code”).


(b)        “Qualified CIC Termination” shall mean (i) the Company’s termination
of Participant’s employment without Cause (or Employee’s termination of
employment for Good Reason), and (ii) such termination occurs either (A) upon,
or within two years after, the occurrence of a Change in Control of the Company,
or (B) at the time of, or following, the entry by the Company into a definitive
agreement or plan for a Change in Control of the nature set forth in Section
3(a)(ii), (iii), or (iv) (so long as such Change in Control occurs within six
months after the effective date of such termination).


(c)        “Cause” shall mean (i) the willful and continued failure by
Participant substantially to perform his or her duties and obligations (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), (ii) Participant’s conviction or plea bargain of any felony or
gross misdemeanor involving moral turpitude, fraud or misappropriation of funds
or (iii) the willful engaging by Participant in misconduct which causes
substantial injury to the Company or its Affiliates, its other employees or the
employees of its Affiliates or its clients or the clients of its Affiliates,
whether monetarily or otherwise. For purposes of this paragraph, no action or
failure to act on Participant’s part shall be considered “willful” unless done
or omitted to be done, by Participant in bad faith and without reasonable belief
that his or her action or omission was in the best interests of the Company.
(d)     “Good Reason” shall mean: (i) a material diminution in authority,
duties, or responsibilities; (ii) a material change in geographic location where
services are provided (the Company has determined this is any requirement by the
Company that Participant move to a location more than fifty (50) miles away from
Participant’s regular office location); or (iii) a material diminution in base
salary. Good Reason shall not exist if (i) Participant expressly consents to
such event in writing, (ii) Participant fails to object in writing to such event
within sixty (60) days of its effective date, or (iii) Participant objects in
writing to such event within sixty (60) days of its effective date but the
Company cures such event within thirty (30) days after written notice from
Participant. The written notice must describe the basis for Participant’s claim
of Good Reason and identify what reasonable actions would be required to cure
such Good Reason.
4.    Restrictions on Transfer. The RSUs shall not be transferable other than by
will or by the laws of descent and distribution. Each right under this Award
Agreement shall be exercisable during Participant’s lifetime only by Participant
or, if permissible under applicable law, by Participant’s legal representative.
Until the date that the RSUs vest pursuant to Section 2 hereof, none of the RSUs
or the shares of Common Stock issuable upon vesting thereof (the “Shares”) may
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
and any purported sale, assignment, transfer, pledge, hypothecation or other
disposition shall be void and unenforceable against the Company, and no attempt
to transfer the RSUs or the Shares, whether voluntarily or involuntarily, by
operation of law or otherwise, shall vest the purported transferee with any
interest or right in or with respect to the RSUs or the Shares. Notwithstanding
the foregoing, Participant may, in the manner established pursuant to the Plan,
designate a beneficiary or beneficiaries to exercise the rights of Participant
and receive any property distributable with respect to the RSUs upon the death
of Participant, and Company Common Stock and any other property with respect to
the RSUs upon the death of Participant shall be transferable to such beneficiary
or beneficiaries or to the person or persons entitled thereto by the laws of
descent and distribution, and none of the limitations of the preceding sentence
shall in such event apply to such Company Common Stock or other property.
5.    Adjustments. If any RSUs vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall then receive
upon such vesting the number and type of securities or other consideration which
Participant would have received if such RSUs had vested prior to the event
changing the number or character of the outstanding Common Stock. In the event
of a Change in Control in connection with which the holders of Common Stock
receive consideration consisting solely of shares of common stock that are
registered under Section 12 of the Exchange Act there shall be substituted for
each share of Common Stock available upon vesting of the RSUs granted under this
Award Agreement the number and class of shares into which each outstanding share
of Common Stock shall be converted pursuant to such Change in Control.


6.    Issuance. The Company will issue Shares for vested RSUs at the end of the
Performance Period. The Company shall promptly cause to be issued Shares
registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Shares (less any Shares withheld to pay withholding taxes). The
value of any fractional Shares shall be paid in cash at the same time.


Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(d), then Participant shall receive, within ten (10) days of the
occurrence of such Change in Control, a cash payment from the Company in an
amount based on the number of Shares vested under Section 2(d) multiplied by the
highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place.


Notwithstanding the foregoing, if there is a Change in Control as described
under Section 2(e), then, within ten (10) days of Participant’s Qualified CIC
Termination, the Company shall promptly cause to be issued the number and class
of whole shares determined under Section 5 hereof registered in the name of
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be, subject to Section 8(a). The value of any
fractional Shares shall be paid in cash at the same time. To the extent that
Section 409A of the Code applies and Participant is a specified employee for
purposes of section 409A of the Code, payment shall occur the first day of the
seventh month following the date of the Participant’s termination of employment
(rather than within ten (10) days of Participant’s Qualified CIC Termination).
    
Upon the issuance of Shares or payments under this Section, Participant’s RSUs
shall be cancelled.


7.    Dividend Equivalents. Notwithstanding Section 6 hereof, for record dates
that occur before a Share is issued in accordance with Section 6 hereof,
Participant shall be entitled to receive, with respect to each Share that is so
issued, dividend equivalent amounts if dividends are declared by the Board of
Directors on the Company’s Common Stock. The dividend equivalent amounts shall
be an amount of cash per share that is issued pursuant to this Award Agreement
equal to the dividends per share paid to common stockholders of the Company on a
share of the Company’s Common Stock during the Performance Period. The dividend
equivalent amounts shall be accrued (without interest and earnings) rather than
paid when a dividend is paid on a share of the Company’s Common Stock. If a RSU
is forfeited, the dividend equivalents on the RSU are forfeited. The Company
shall pay the dividend equivalents on a RSU when the Company issues a Share for
the RSU.
8.    Miscellaneous.
(a)    Income Tax Matters.
(i)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.
(ii)    In accordance with the terms of the Plan, and such rules as may be
adopted under the Plan, Participant may elect to satisfy Participant’s federal
and state income tax withholding obligations arising from the receipt of, or the
lapse of restrictions relating to, the Shares (including but not limited to the
payment of dividend equivalents) by having the Company withhold a portion of the
Shares otherwise to be delivered having a Fair Market Value and/or cash
otherwise to be paid equal to the amount of such taxes. The Company will not
deliver any fractional Shares but will pay, in lieu thereof, the Fair Market
Value of such fractional Shares. Participant’s election must be made on or
before the date that the amount of tax to be withheld is determined.
(iii)    To the extent a payment is not paid within the short-term deferral
period and is not exempt from Section 409A of the Code (such as the rule
exempting payments made following an involuntary termination of up to two times
pay) then Section 409A of the Code shall apply. The Company intends this Award
Agreement to comply with Section 409A of the Code and will interpret this Award
Agreement in a manner that complies with Section 409A of the Code. For example,
the term “termination” shall be interpreted to mean a separation from service
under section 409A of the Code and the six-month delay rule shall apply if
applicable. Notwithstanding the foregoing, although the intent is to comply with
section 409A of the Code, Participant shall be responsible for all taxes and
penalties under this Award Agreement (the Company and its employees shall not be
responsible for such taxes and penalties).


(b)    Clawback. This Award Agreement, and any amounts received hereunder, shall
be subject to recovery or other penalties pursuant to (i) any Company clawback
policy, as may be adopted or amended from time to time, or (ii) any applicable
law, rule or regulation or applicable stock exchange rule, including, without
limitation, Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any NYSE Listing
Rule adopted pursuant thereto.
(c)    Plan Provisions Control. In the event that any provision of the Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. Any term not otherwise defined in
this Award Agreement shall have the meaning ascribed to it in the Plan.
(d)    Rationale for Grant. The RSUs granted pursuant to this Award Agreement is
intended to offer Participant an incentive to put forth maximum efforts in
future services for the success of the Company’s business. The RSUs are not
intended to compensate Participant for past services.
(e)    No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in accordance with the
terms hereof.
(f)    No Right to Employment. The issuance of the RSUs or the Shares shall not
be construed as giving Participant the right to be retained in the employ of the
Company or an Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without Cause.
In addition, the Company or an Affiliate may at any time dismiss Participant
from employment free from any liability or any claim under the Plan or the Award
Agreement. Nothing in the Award Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The award granted hereunder shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Award Agreement or Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Award Agreement and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
(g)    Governing Law. The validity, construction and effect of the Plan and the
Award Agreement, and any rules and regulations relating to the Plan and the
Award Agreement, shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Delaware. Participant hereby submits
to the nonexclusive jurisdiction and venue of the federal or state courts of
Delaware to resolve any and all issues that may arise out of or relate to the
Plan or the Award Agreement.
(h)    Severability. If any provision of the Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Award Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction or the Award Agreement, and the remainder of the Award Agreement
shall remain in full force and effect.
(i)    No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Award Agreement shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and Participant or any other person.
(j)    Headings. Headings are given to the Sections and subsections of the Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Award Agreement or any provision thereof.
(k)    Securities Matters. The Company shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.


Form of Executive Restricted Stock Unit Award Agreement (2018)

